United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                   No. 98-3019
                                  _____________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the District
                                        * of Nebraska.
Antonio Brown,                          *
                                        *
             Appellant.                 *
                                  _____________

                                 Submitted: January 14, 1999
                                     Filed: July 1, 1999
                                  _____________

Before WOLLMAN,1 FLOYD R. GIBSON, Circuit Judges, and TUNHEIM,2 District
      Judge.
                          _____________

FLOYD R. GIBSON, Circuit Judge.

      Antonio Brown was convicted of one count of conspiracy to distribute fifty
grams or more of cocaine base, in violation of 21 U.S.C. § 841(a)(1) and § 846 (1994).




      1
       The Honorable Roger L. Wollman became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on April 24, 1999.
      2
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, sitting by designation.
The district court3 sentenced Brown to 360 months imprisonment, five years of
supervised release, and $100 in special assessments. Brown contends (1) that the
district court erred in permitting the testimony of several alleged co-conspirators
because these witnesses had cooperation agreements with the government that violated
18 U.S.C. § 201(c)(2) (1994); (2) that the district court erred in denying his motion for
judgment of acquittal because there was insufficient evidence establishing a conspiracy
to distribute cocaine base to support a guilty verdict; and (3) that his trial counsel was
ineffective because counsel failed to object to the testimony of the alleged co-
conspirators and also failed to elicit testimony regarding the weapon allegedly used in
the conspiracy. For the reasons set forth below, we affirm.

I.    BACKGROUND

       To address the issues raised in this appeal, we need only provide a brief
summary of the case's factual and procedural background. We will discuss more
specific facts as relevant during our analysis.

        On July 22, 1997, Brown was charged in a one count indictment with conspiracy
to distribute fifty grams or more of cocaine base, in violation of 21 U.S.C. § 841(a)(1)
and § 846. Brown pleaded not guilty to this charge on August 5, 1997. A jury trial
was held on February 2, 1998. During the trial, the district court admitted testimony
of alleged co-conspirators Bridgette Mann, Yosha Brown, Loma Berens, Conrad
Jasper, and Tony Rutherford. Each of these witnesses had entered into cooperation
agreements with the government in exchange for their testimony. At trial, Brown's
counsel did not object to the admission of the testimony of these alleged co-
conspirators. At the end of the government's evidence, Brown moved for judgment of
acquittal, alleging that the evidence at trial was insufficient to prove that Brown was


      3
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.

                                           -2-
involved in a conspiracy to distribute cocaine base. The district court overruled this
motion. After the two-day trial, the jury found Brown guilty of conspiracy to distribute
fifty grams or more of cocaine base. The district court determined that Brown's base
offense level was 41, which included a two point enhancement under U.S.S.G.
§2D1.1(b)(1) because a weapon was allegedly used during one of the offenses.
Accordingly, the district court sentenced Brown to 360 months imprisonment, five
years of supervised release, and $100 in special assessments. Brown appeals.

II.   DISCUSSION

      A.     Cooperating Witnesses' Testimony

       Brown argues that the testimony of the government witnesses, who testified
pursuant to cooperation agreements, should have been suppressed because this
testimony was obtained in violation of 18 U.S.C. § 201(c)(2). Brown's trial counsel did
not move to suppress the entirety of these witnesses' testimony; therefore, we review
the admission of the testimony for plain error. See Fed. R. Crim. P. 52(b); United
States v. Millard, 139 F.3d 1200, 1203 (8th Cir.), cert. denied, 119 S. Ct. 376 (1998).

       Section 201(c)(2) is a criminal statute and makes it illegal for "whoever" to give
anything of value to another for testimony under oath at trial. Brown argues that
section 201(c)(2) applies to cooperation agreements made by prosecutors. See United
States v. Singleton, 144 F.3d 1343, 1343 (10th Cir. 1998), rev'd en banc, United States
v Singleton, 165 F.3d 1297, 1298, 1302 (10th Cir. 1999), cert. denied, 1999 WL
185874, at *1 (June 21, 1999). However, we recently rejected this same argument in
United States v. Johnson, 169 F.3d 1092, 1098 (8th Cir. 1999). Section 201(c)(2)
"does not sweep so broadly as to prevent prosecutors from offering leniency to an
individual in exchange for truthful testimony." Id. We have previously recognized that
such plea agreements are not unlawful. See United States v. Irons, 53 F.3d 947, 948-
49 (8th Cir. 1995) ("[I]t is not unlawful for the Government to promise favors in return

                                          -3-
for truthful testimony."); United States v. Garcia, 785 F.2d 214, 221 (8th Cir. 1986)
(same). Accordingly, we conclude that the district court did not plainly err, in the
present case, in allowing the testimony of the witnesses who had cooperation
agreements with the government.

      B.     Sufficiency of the Evidence

       Brown next argues that the district court erred in overruling his motion for
judgment of acquittal. Brown claims the government failed to prove that he was
involved in a conspiracy to distribute cocaine base; therefore, the evidence was
insufficient to support his conviction. In particular, Brown contends that, at most, the
evidence at trial showed a buyer-seller relationship between Brown and the other
alleged co-conspirators. See United States v. West, 15 F.3d 119, 121 (8th Cir. 1994)
(circumstances in case supported only a finding that defendant participated in a series
of sales).

       When reviewing the sufficiency of the evidence, we view the evidence in the
light most favorable to the verdict and give the government the benefit of all reasonable
inferences. See United States v. Santana, 150 F.3d 860, 864 (8th Cir. 1998). We will
reverse "only if a reasonable jury must have had a reasonable doubt that the elements
of the crime were established." Id. (internal quotations and citations omitted).

       To sustain Brown's conviction for conspiracy to distribute cocaine base, the
evidence must establish that a conspiracy existed to distribute cocaine base, and that
Brown knew of and intentionally joined the conspiracy. See United States v. Eastman,
149 F.3d 802, 804 (8th Cir. 1998). In the instant case, we find that the evidence, in
particular the testimony of the other conspirators, was sufficient to prove that Brown
was an active and knowing participant in the conspiracy.




                                          -4-
       The evidence reasonably showed that Brown, Mann, and others were involved
in an agreement to obtain cocaine from sources in Kansas City, Missouri and Omaha,
Nebraska for resale in Lincoln, Nebraska. Under this agreement, Mann usually carried
the cocaine on her person and would make the deliveries to those persons with whom
Brown did not have a friendship. Mann obtained the payment from these customers
and returned that money to Brown. In return, Mann received cocaine base for her own
use and sale as well as assistance from Brown with her living expenses. Yosha Brown
corroborated Mann's testimony to the extent that Yosha was aware that Brown and
Mann were making trips to Kansas City and Omaha to buy cocaine base and that Mann
sold cocaine base to Lee Wallace for Brown. Berens testified that her boyfriend,
"Keecee" Washington, made a couple of trips with Mann to buy cocaine base from
Brown. Similarly, Jasper testified that he purchased cocaine base from Brown. Finally,
Rutherford related an incident where Brown and four associates robbed him of cocaine
base and cash. Rutherford testified that Brown was armed with a sawed-off shotgun
during the robbery. Accordingly, after examining this evidence in the light most
favorable to the verdict, giving the government the benefit of all reasonable inferences,
we cannot say that the jury must have entertained a reasonable doubt as to Brown's
guilt on the conspiracy to distribute cocaine base charge.

      C.     Ineffective Assistance of Counsel

       Finally, Brown claims that his trial counsel rendered ineffective assistance by (1)
failing to object to the testimony of government witnesses who testified under
cooperation agreements; (2) failing to object to the testimony of the government
witnesses as hearsay; and (3) failing to submit evidence on the gun enhancement issue
at the time of sentencing. Brown did not raise the issue of ineffective assistance of
counsel to the district court; thus, the district court did not develop a record on this
issue upon which we could make such a determination on direct appeal.




                                           -5-
        In general, "an ineffective assistance of counsel claim is not cognizable on direct
appeal. Instead, such a claim is properly raised in a 28 U.S.C. § 2255 action." Millard,
139 F.3d at 1209-10 (internal quotations and citations omitted). We will consider an
ineffective assistance of counsel claim on direct appeal only in exceptional cases where
the district court has developed a record on the ineffectiveness issue or where the result
would otherwise be a plain miscarriage of justice. See Santana, 150 F.3d at 863.
Because this is not such a case, we decline to address the ineffective assistance claim
in this proceeding.

III.   CONCLUSION

       For the reasons stated above, we affirm Brown's conviction for conspiracy to
distribute cocaine base and the sentence imposed.

AFFIRMED.

       A true copy.

             Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -6-